Citation Nr: 0632879	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-42 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hallux valgus of the right foot.

2.  Entitlement to service connection for bilateral below-
the-knee amputations, to include as secondary to hallux 
valgus of the right foot.

3.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).

By letter dated in February 2003, the Regional Office (RO) 
informed the veteran that his claim for pension benefits was 
denied since his income exceeded the limit for the receipt of 
such benefits.  He perfected a timely appeal to the Board of 
Veterans' Appeals (Board).

As discussed below, the issue of whether new and material 
evidence has been received to reopen a claim of entitlement 
to service connection for hallux valgus of the right foot is 
being remanded.  Because this claim is still pending, the 
veteran's claim for entitlement to service connection for 
bilateral below-the-knee amputations, to include as secondary 
to hallux valgus of the right foot must also be held in 
abeyance until its resolution.  Accordingly, the Board will 
remand the claim for service connection for bilateral below-
the-knee amputations because it is inextricably intertwined 
with the new and material evidence claim.  The Court has 
stated that issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless all the issues have been 
considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

The issues of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hallux valgus of the right foot, and 
entitlement to service connection for bilateral below-the-
knee amputations, to include as secondary to hallux valgus of 
the right foot, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's countable annual income and total assets exceed 
the annual income and total asset limits set by law for 
payment of VA pension benefits.


CONCLUSION OF LAW

The requirements for VA pension benefits have not been met. 
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 
3.271, 3.272 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  However, it 
does not appear that these changes are applicable to claims 
such as the one decided herein.  Cf. Barger v. Principi, 16 
Vet. App. 132 (2002).  In Barger the United States Court of 
Appeals for Veterans Claims held that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  Similarly, the statute at issue in this matter is not 
found in Chapter 51.  In any event, the RO provided the 
veteran with complete information concerning the need to 
document his income and unreimbursed medical expenses in a 
September 2003 letter.

Legal Criteria 

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from non service-connected disability not 
the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521 (West 2002).

38 U.S.C. § 1513, effective September 17, 2001, eliminated 
the permanent and totally disabled requirement for applicants 
who are age 65 years or older.

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522 
(West 2002).

Under the law, the maximum annual rate of rate of improved 
pension payable to a veteran varies according to the number 
of dependents.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 
C.F.R. §§ 3.3(a)(3), 3.23, 3.273 (2006).

The rate of pension payable to an entitled payee is based on 
the amount of countable income received.  Pension is payable 
at a specified annual maximum rate, which is reduced on a 
dollar for dollar basis by income on a 12-month annualized 
basis.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 
3.3, 3.23 (2006).

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4)(2006).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which it 
was received unless specifically excluded by regulation.  38 
C.F.R. §§ 3.271, 3.272 (2006).  The maximum annual rates of 
improved pension are specified by statute in 38 U.S.C.A. §§ 
1521 and 1542 (death pension), as increased from time to time 
under 38 U.S.C.A. § 5312.  Each increase of the maximum 
annual rates of improved pension (including death pension) 
under 38 U.S.C.A. § 5312 is published in the "Notices" 
section of the federal register.  38 C.F.R. § 3.23(a)(2006).

The maximum annual rate of pension for a veteran with one 
dependent was $12,516 from December 1, 2001; and $12,692 from 
December 1, 2002.  See VA Adjudication Procedures Manual M21- 
1, Part I, Appendix B.

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8) (West 2002); 38 C.F.R. § 
3.272(g)(2006).

Legal Analysis

The veteran applied for VA pension benefits in August 2002, 
on VA Form 21-526, when reported that his year of birth was 
1924, and that his only dependent was his spouse.  He further 
stated that he received $410 per month, or $4920 annually, in 
benefits from the Social Security Administration, and that 
his spouse received $400 per month from that agency, or $4800 
on an annual basis.  He also indicated that he received 
$2,080 per month, or $24,960 annually from the U. S. Civil 
Service.  Moreover, the veteran reported that he had $6,500 
in cash, non-interest bearing bank accounts, and his spouse 
had $300.  He also reported that he had $17,000 in interest-
bearing bank accounts, and that his spouse had $10.  
Additionally, the veteran indicated that his spouse had  
$3,000 in IRAs, Keogh Plans, and he had $11,000 in stocks and 
bonds and $14,000, in mutual funds.  Based on this 
information provided by the veteran, the Board in adding the 
total annual income of the veteran and his spouse, notes that 
it is approximately $34,680, and that their total net worth 
is approximately $51,810.

The Board notes that the veteran's income may be reduced by 
amounts equal to amounts paid by a veteran for unreimbursed 
medical expenses, to the extent that such amounts exceed five 
percent of the maximum annual rate of pension.  However, the 
veteran has not provided any evidence that he has not been 
reimbursed for any of his medical bills.  The record 
demonstrates that in September 2003, the RO specifically 
requested that the veteran submit a listing of medical 
expenses that he and his spouse paid for the period from 
August 16, 2002 to the present.  However, in a letter 
received in September 2003, the veteran indicated that his 
medical bills were being paid by Medicare and Blue Cross Blue 
Shield.  Likewise, on a VA Form 21-4142 received in January 
2004, the veteran reported that the Wisconsin Physicians 
Service as well as other Medicare Centers had been involved 
in payments for doctors, hospitals, and all of his personal 
care, such as wheelchair, prosthesis, and modification of his 
living quarters.  Therefore, based on these statements by the 
veteran and in the absence of any evidence to the contrary, 
the Board concludes that the veteran does not have any 
unreimbursed medical expenses that could reduce the amount of 
his income.

Consequently, as the veteran has not presented any evidence 
documenting any unreimbursed medical expenses, the Board 
concludes that the veteran's annual income, which totals 
$34,680, as well as assets which total $51,810, well exceeds 
the statutorily defined maximum income and total assets for a 
veteran with one dependent to receive pension benefits.  
Accordingly, the Board finds that a grant of nonservice-
connected pension is not warranted.

The veteran is advised that should his income change in the 
future or if he should incur significant out-of-pocked 
medical expenses, he may reapply for pension and his 
potential entitlement will be considered in light of the 
facts then of record.  At this time, however, the veteran 
does not meet the eligibility requirements for pension 
benefits.


ORDER

Because the veteran's countable annual income is excessive 
for the receipt of nonservice-connected pension benefits, the 
appeal is denied.

	(CONTINUED ON NEXT PAGE)

REMAND

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

A review of the claims file reveals does not reflect that the 
veteran has been issued VCAA notification with respect to his 
claim of whether new and material evidence has been received 
to reopen a claim of entitlement to service connection for 
hallux valgus of the right foot.  Therefore, the Board finds 
that the claim must be remanded for compliance with the VCAA 
and recent case law.

As noted above, the issue of entitlement to service 
connection for bilateral below-the-knee amputations, to 
include as secondary to hallux valgus of the right foot, is 
inextricably intertwined with the request to reopen a claim 
for service connection for hallux valgus of the right foot 
based on the receipt of new and material evidence.  As such, 
adjudication of the issue of entitlement to service 
connection for bilateral below-the-knee amputations, to 
include as secondary to hallux valgus of the right foot, must 
be deferred pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103 (a) 
and 38 C.F.R. § 3.159(b) that includes an 
explanation of the information or evidence 
needed to reopen the previously denied 
claim for service connection for hallux 
valgus of the right foot, as outlined by 
the Court in Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  
Specifically, the veteran should be 
informed of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection for hallux valgus of the right 
foot that were found insufficient in the 
previous final denial of record.

2.  Thereafter, if additional evidence is 
received, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


